ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Lexmark International, Inc.                 )      ASBCA No. 61285
                                            )
Under Contract No. SP7000-12-C-0015         )

APPEARANCE FOR THE APPELLANT:                      Karen N. Pohl, Esq.
                                                    Associate General Counsel

APPEARANCES FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                    DLA Chief Trial Attorney
                                                   Bruce T. McCarty, Esq.
                                                    Trial Attorney
                                                    DLA Counsel - Document Services
                                                    New Cumberland, PA
                                                   David R. Nolte, Esq.
                                                    Associate General Counsel
                                                    DLA Energy
                                                    Fort Belvoir, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 17 April 2018



                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61285, Appeal of Lexmark International,
Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals